Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 9-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (US 2006/0267016).
Regarding claim 1, Ahn et al. (figure 2) discloses a display device including a display area and a non-display area disposed outside the display area, the display device comprising: 
a first display substrate (110); 
a second display substrate (200) opposite to the first display substrate; and 
a sealing member (186) disposed between the first display substrate and the second display substrate in the non-display area and coupling the first display substrate to the second display substrate, 
wherein: 
the first display substrate includes a first substrate and an organic layer (152; see at least paragraph 0059) disposed on the first substrate; 
the organic layer includes a plurality of dam patterns disposed in the non-display area; and 
the dam patterns include: 
a first dam pattern including a lower surface facing the first substrate and an upper surface opposite to the lower surface, not overlapping the sealing member, and having a first trench formed on the upper surface of the first dam pattern (in the display area), and 
a second dam pattern overlapping the sealing member and spaced apart from the first dam pattern (in the sealing area).
Regarding claim 6, Ahn et al. (figure 2) discloses wherein the first trench extends on the upper surface of the first dam pattern in a direction parallel to a direction in which the first dam pattern extends.
Regarding claim 21, Ahn et al. (figure 2) discloses wherein a height of the first trench is less than a thickness of the first dam pattern.
Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 2018/0031888).
Regarding claim 13, Yu (figure 4) discloses a display device comprising: 
a first substrate (1) having a display area and a non-display area; 
a plurality of pixels disposed in the display area; 
a gate conductive layer (21) disposed on the first substrate; 
a gate insulating layer (23) disposed on the gate conductive layer; 
a semiconductor layer (24) disposed on the gate insulating layer; 
a data conductive layer (25) disposed on the semiconductor layer; 
an organic layer (41) disposed on the data conductive layer; and 
a pixel electrode (6) disposed on the organic layer, 
wherein the organic layer includes: 
a plurality of color filters disposed in pixels (41) and 
a plurality of dam patterns disposed in the non-display area and spaced apart from each other (in the TFT area), at least one of the dam patterns has a lower surface facing the first substrate and an upper surface opposite to the first surface, and includes a trench on the upper surface thereof.  
Regarding claim 14, Yu (figure 4) discloses a second substrate (9) opposite to the first substrate; and a liquid crystal layer disposed between the second substrate and the pixel electrode.  
Regarding claim 15, Yu (figure 4) disclose a sealing member (200) disposed on an edge of the display device to couple the first substrate to the second substrate.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2006/0267016) in view of Kim et al. (US 2017/0199431).
Regarding claim 2, Ahn et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Ahn et al. is silent regarding the organic layer includes a photosensitive organic material having at least one of a red pigment, a green pigment, and a blue pigment.  Kim et al. (figures 1 and 12) teaches the organic layer includes a photosensitive organic material having at least one of a red pigment, a green pigment, and a blue pigment (121-125; see at least paragraphs 0066-0067).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the organic material as taught by Kim et al. in order to achieve a color display device and simplify the manufacturing steps. 
Regarding claim 3, Kim et al. (figures 1 and 12) teaches wherein the first dam pattern includes the photosensitive organic material having the blue pigment (122; see at least paragraph 0068).  
Regarding claim 4, Kim et al. (figures 1 and 12) teaches wherein the organic layer further includes a color filter disposed in the display area.  
Regarding claim 5, Kim et al. (figures 1 and 12) teaches wherein the first dam pattern and the second dam pattern include substantially the same material.  
Regarding claim 9, Kim et al. (figures 1 and 12) teaches an insulating layer (130) disposed on the organic layer.
Regarding claim 10, Kim et al. (figures 1 and 12) teaches the insulating layer disposed on the first dam pattern includes a third trench overlapping the first trench; and the first trench and the third trench form a trench structure (figure 2).  
Regarding claim 11, Kim et al. (figures 1 and 12) teaches a first orientation film disposed on the insulating layer (150).  
Regarding claim 12, Kim et al. (figures 1 and 12) teaches wherein the first orientation film is disposed on the first 2 trench and contacts at least a part of the first dam pattern.  
Claim 16-17 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2018/0031888) in view of Ahn et al. (US 2006/0267016).
Regarding claim 16, Yu discloses the limitations as shown in the rejection of claim 15 above.  However, Yu is silent regarding wherein the dam patterns include: a first dam pattern not overlapping with the sealing member; and a second dam pattern overlapping the sealing member.  Ahn et al. (figure 2) teaches wherein the dam patterns include: a first dam pattern not overlapping with the sealing member; and a second dam pattern overlapping the sealing member (TFT area and sealant area).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dam patterns as taught by Ahn et al. in order to achieve a color display device and simplify the manufacturing steps. 
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Ahn et al.; further in view of Kim et al. (US 2017/0199431).
Regarding claim 17, Yu as modified by Ahn et al. teaches the limitations as shown in the rejection of claim 16 above.  However, Yu as modified by Ahn et al. is silent regarding a capping layer.  Kim et al. (figures 1 and 12) teaches a capping layer (130) disposed between the organic layer and the pixel electrode, wherein the capping layer covers a part of the upper surface of the first dam pattern and exposes the trench.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the capping layer as taught by Kim et al. in order to in order to achieve a color display device and simplify the manufacturing steps. 
Regarding claim 18, Kim et al. (figures 1 and 12) teaches wherein the capping layer covers substantially the entire upper surfaces of the color filters.  
Regarding claim 19, Kim et al. (figures 1 and 12) teaches a first orientation film (150) disposed on the first substrate between the pixel electrode and the second substrate.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Ahn et al. and Kim et al.; further in view of Tomioka et al. (US 2015/0062515).
Regarding claim 20, Yu as modified by Ahn et al. and Kim et al. teaches the limitations as shown in the rejection of claim 19 above.  However, Yu as modified by Ahn et al. and Kim et al. is silent regarding wherein the first orientation film is disposed to overlap at least a part of the trench of the first dam pattern and does not overlap the second dam pattern.  Tomioka et al. (figure 8) teaches wherein the first orientation film (300) is disposed to overlap at least a part of the trench of the first dam pattern and does not overlap the second dam pattern.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the organic material as taught by Tomioka et al. in order to achieve a liquid crystal display device which is highly reliable even with a slim frame area.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAUREN NGUYEN/Primary Examiner, Art Unit 2871